Citation Nr: 0527644	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for PTSD.


FINDINGS OF FACT

1.  The veteran experienced combat during active service in 
Vietnam.

2.  PTSD was incurred as a result of the veteran's active 
duty in the Republic of Vietnam. 


CONCLUSION OF LAW

The grant of service connection for PTSD is warranted.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As the veteran has been granted the benefit he was seeking 
(service connection for PTSD), it is determined that the 
Veterans Claims Assistance Act of 2000 (VCAA) has been 
complied with.  See 38 U.S.C.A. §§  5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§  3.102, 3.159 (2004).



III.  Background

A review of the veteran's service medical and personnel 
records revealed that he was the recipient of the Army 
Commendation Medal with Valor, which signified participation 
in combat.  

In July 2002, the veteran participated in a VA PTSD 
examination.  Review of the medical records indicated that 
after the veteran arrived in Vietnam, He was assigned to the 
9th Infantry.  He was assigned to a make shirt base came on 
the Mekong River.  He stated that he was there for 
approximately six weeks and then was involved in his first 
fire fight.  Two weeks following this incident, the veteran 
was involved in another fire fight.  He denied that either 
one was significantly long in duration and stated that the 
first fire fight was not particularly traumatic from a 
psychological standpoint.  He indicated that the second fire 
fight he believed he was responsible for killing several Viet 
Cong.  Afterwards, the veteran reported being involved in 
occasional minor skirmishes on search and destroy missions, 
but nothing noteworthy otherwise.  He also reported fond 
memories of being in Vietnam, including the cookouts and 
camaraderie that occurred.

The veteran described a history of chronic anxiety in that he 
became very tremulous if he did not take his Ativan.  He 
described chronic insomnia that he attributed to working 
swing shifts.  He stated that he had always been mildly 
nervous with "butterflies" in his stomach.  He admitted 
that drinking had caused quite a number of problems in his 
life.  He denied any current nightmares in relation to his 
Vietnam experiences.  He stated that he did briefly have some 
nightmares after he left the military, but these quickly 
resolved.  He denied recurrent, intrusive, distressing 
memories of Vietnam or attempts to avoid thoughts, feelings 
or conversations connected with it.  He denied feeling 
detached.  He denied symptoms that caused "significant 
distress" or impairment in his social, occupational or other 
important areas of functioning.  He readily admitted that his 
alcohol usage caused quite a bit of dysfunction in his life.  
He denied any prior psychiatric hospitalizations and prior 
suicide attempts.

On mental status examination, the veteran was alert, oriented 
times three, friendly, engagable and had good eye contact.  
His thought process was logical and sequential.  He denied 
thoughts of suicidal or homicidal ideation.  He denied 
hallucinations, delusions or paranoia.  He did appear to be 
intoxicated however.  He was casually groomed and appeared to 
be able to take care of his basic needs.  His memory was 
fairly good for immediate, recent and remote things.  He was 
able to repeat objects three of three immediately and three 
out of three at five minutes, no history of obsessive or 
ritualistic behavior was found.  His speech was normal in 
rate, content and prosody.  He denied any anxiety attacks; 
instead he described persistent low level anxiety and 
restlessness.  He denied feeling overly depressed and readily 
admitted that he had anger management problems.  He denied a 
significant degree of sleep impairment.  He also denied 
having nightmares as a result of his Vietnam experiences.

The veteran's multiaxial assessment was as follows:

	Axis I:		Anxiety disorder, NOS; alcohol dependence
	Axis II:	Deferred
	Axis III:	See past medical history
	Axis IV:	Problems with primary support group
	Axis V:	Global assessment of functioning (GAF) was 70

The examiner concluded that the veteran was not felt to be 
suffering from PTSD.  His experiences in Vietnam did not 
appear to affect his past or present lifestyle to a 
significant degree.  He did have a fair degree of anxiety for 
which he self medicated with alcohol for many years.  He 
denied self medication with alcohol due to traumatic memories 
or nightmares from Vietnam.

In March 2003, the veteran participated in a psychiatric 
evaluation with Dr. M. M. B. of Practical Psychiatry.  The 
examiner reviewed the veteran's DD 214, but not the entire 
claims folder.  Following her examination, the examiner 
diagnosed the veteran with the following:

Axis I:	PTSD, chronic; major depressions, recurrent, 
severe; alcoholism
	Axis II:	Deferred at this time
	Axis III:	Hypertension; elevated cholesterol; back 
problems
	Axis IV:	Problems at work; family problems
Axis V:	GAF score was 50; examiner noted that the 
veteran missed work, hardly spoke to his 
daughter, had no friends and was easily 
enraged.

In summary, the examiner noted that the veteran had PTSD as 
well as depression and alcoholism.  The veteran was 
recommended for detoxification and psychiatric evaluation.

The veteran participated in a VA PTSD examination in May 
2003.  The results of the multiaxial assessment were as 
follows:

Axis I:	Alcohol dependence; anxiety disorder, NOS; 
mood disorder, NOS
	Axis II:	None apparent
	Axis III:	Back pain
Axis IV:	Psychosocial and environmental stressors were 
notable for a limited support system
	Axis V:	GAF score was 70 to 75

The examiner stated that the veteran may have qualified for a 
PTSD diagnosis in the absence of the use of alcohol; however, 
it was merely speculation to indicate that the presentation 
was not significantly impacted by his degree of alcohol use 
as to allow some degree of clarity to indicate that PTSD was 
present.  The evaluation by the veteran's private physician 
did not appear to take into account the notable degree of 
alcohol use in terms of the comorbid symptoms which coincided 
with the diagnosis of PTSD.  The examiner also commented that 
the mood disorder diagnosed was most likely secondary to the 
level of alcohol use the veteran described.

IN July 2005, this claim came before the Board.  Due to the 
conflicting VA and private medical opinions over whether the 
veteran had a current diagnosis of PTSD, the Board requested 
an independent medical examination (IME) to assist in the 
determination of benefits.

Later in July 2005, the IME was returned to the Board.  The 
examiner stated that after reviewing the record it seemed 
that the controversy involved whether the veteran's symptoms 
fulfilled the requirements of criterion B of the DSM-IV for a 
diagnosis of PTSD.  A private psychiatrist and a VA PTSD 
Treatment Program evaluator supported the diagnosis of PTSD, 
while two VA examiners disputed the diagnosis.  The IME 
examiner stated that a diagnosis of PTSD was warranted based 
on the following facts from the record:

Criterion A

(1)	Vet served in Vietnam from August 1968 to July 
1969.  During this time he was in firefights, saw 
people killed and feared for his life.
(2)	At times, he felt helpless to defend himself.  At 
one point, he jumped into a ditch to escape enemy 
fire, leading to contracting leptosporosis.

Criterion B

(1)	The veteran reported thinking about distressing 
aspects of his Vietnam experience almost every day.
(2)	He reported recurrent nightmares, sometimes leading 
him to wake up choking his wife.
(3)	Questionable fulfillments of criterion.
(4)	Felt extreme distress when reminded of incidents in 
which he participated or witnessed.
(5)	The veteran appeared anxious at several interviews.

Criterion C

(1)	The veteran avoided talking about Vietnam
(2)	The veteran rarely watched movies or television 
programs about Vietnam.
(3)	Significant decrease in participation in important 
activities (family, work, social).
(4)	Felt numb and isolated from most others.

Criterion D

(1)	Significant middle insomnia
(2)	Frequent arguments with wife, daughter, son and 
cousin.  Close to physical altercation with son.
(3)	Reported decreased concentration.
(4)	Reported always looking around due to safety 
concerns.
(5)	Exaggerated startle response.

Criterion E

(1)	Symptoms have persisted for approximately 35 years.

Criterion F

(1)	The veteran had significant impairment of social 
functioning, was unable to function at work except 
under certain conditions and had given up all or most 
recreational activities that involved other people.

In summary, after a thorough review of the evidence, the IME 
examiner determined that the veteran did suffer from a 
current disability of PTSD.







IV.  Relevant law and regulations

Service Connection - In General

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
3.303 (2004).  See also Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. §1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004).  
See also Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).




Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2004).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Board is cognizant of a recent case decided by the Court, 
Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein the 
Court reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor.  In Pentecost, the veteran alleged that his 
stressors were the result of enemy fire and submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances is not necessary.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).

V.  Analysis

The veteran seeks service connection for PTSD.  He contends 
that events experienced while on active duty in the Republic 
of Vietnam are the cause of his current psychological 
condition.

As noted above, service connection for PTSD requires (1) 
medical evidence establishing a diagnosis of the condition, 
(2) credible supporting evidence that the claimed in-service 
stressors actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2002); Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to element (1) noted above, the veteran's claims 
folder contains three medical opinions that diagnose him with 
PTSD.  The private medical examination provided by Dr. M. M. 
B., the VA PTSD treatment clinic notes and the independent 
medical examiner diagnosed the veteran with PTSD.  As such, 
element (1) has been met.

With regard to element (2), credible supporting evidence that 
the claimed in-service stressors actually occurred, the 
veteran meets the requirements listed under 38 C.F.R. § 
3.304(f) (2004).  The evidence of record establishes that the 
veteran was awarded the Army Commendation Medal with Valor.  
The Board accepts this as conclusive proof that the veteran 
experienced combat.

With regard to element (3), a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors, the Board has weighed all of the 
evidence of record.  Although two prior VA PTSD examinations 
did not diagnose the veteran with PTSD, the independent 
medical examiner found that the veteran's current condition 
did meet the criteria for a diagnosis of PTSD.  As such, the 
veteran has met the third requirement to establish 
entitlement to service connection for PTSD.  See 38 C.F.R. § 
3.304(f) (2002); Moreau v. Brown, 9 Vet. App. 389 (1996).

The evidence in this case is approximately balanced regarding 
the question of whether the veteran is entitled to service 
connection for PTSD.  Therefore, the benefit-of-the-doubt 
will be conferred in his favor and his claim for service 
connection for PTSD is granted, subject to the controlling 
laws and regulations, which govern awards of VA compensation.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.400 (2003); see also Gilbert v. Derwinksi, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


